Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 19, 2019                                                                                    Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  156720
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Elizabeth T. Clement
            Plaintiff-Appellee,                                                                        Megan K. Cavanagh,
                                                                                                                        Justices

  v                                                                 SC: 156720
                                                                    COA: 332500
                                                                    Washtenaw CC: 10-001241-FH
  RAYMOND CHARLES PIERSON,
             Defendant-Appellant.
  _________________________________________/

         On April 10, 2019, the Court heard oral argument on the application for leave to
  appeal the September 12, 2017 judgment of the Court of Appeals. On order of the Court,
  the application is again considered, and it is DENIED, because the defendant has failed to
  meet the burden of establishing entitlement to relief under MCR 6.508(D).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 19, 2019
           d0416
                                                                               Clerk